Citation Nr: 0622490	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-08 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for lumbar strain.

2.  Entitlement to an increased disability rating in excess 
of 20 percent for residuals of injury to cervical spine, from 
November 6, 1999 to February 22, 2004.

3.  Entitlement to an increased disability rating in excess 
of 40 percent for residuals of injury to cervical spine, 
since February 23, 2004, to include the issue of entitlement 
to an effective date for said rating earlier than February 
23, 2004.  

4.  Entitlement to an increased initial disability rating in 
excess of 10 percent for residuals of injury to thoracic 
spine with slight compression deformity, T7-T8. 

5.  Entitlement to an increased initial disability rating in 
excess of 10 percent for post concussion headaches.





REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to 
November 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 RO decision which denied 
service connection for lumbosacral strain.  The RO's decision 
also granted service connection at a 10 percent disability 
rating for residuals of injury to cervical spine, C5-C6, with 
neck pain; granted service connection at a noncompensable (0 
percent) disability rating for residuals of injury to the 
thoracic spine with slight compression deformity at T7 and 
T8; and granted service connection at a noncompensable 
disability rating for post concussion headaches; all of which 
were effective from November 6, 1999.

In October 2001, the veteran filed a notice of disagreement 
seeking service connection for lumbosacral strain, as well as 
increased initial disability ratings for his other service-
connected conditions.  In February 2003, the RO granted an 
increased disability rating of 20 percent for the veteran's 
residuals of injury to cervical spine, effective from 
November 6, 1999.  In March 2003, the RO issued a statement 
of the case (SOC) addressing each of these issues, and the 
veteran perfected his appeal herein in April 2003.

In May 2004, the RO issued a decision which granted an 
increased disability rating of 40 percent for the veteran's 
residuals of injury to cervical spine, effective from 
February 23, 2004.  The veteran filed a notice of 
disagreement as to the effective date of the increased rating 
award.  In November 2004, the RO issued an SOC addressing 
this issue, and in November 2004, the veteran timely 
perfected his appeal.

In December 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record.  

The issue of service connection for a lumbar strain is 
adjudicated below.  The remaining issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

The veteran's current low back disorder, diagnosed as 
lumbosacral strain, was incurred during, or cannot be 
reasonably disassociated from, his active military service.  


CONCLUSION OF LAW

The veteran's current low back disorder, diagnosed as lumbar 
strain, was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.159 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a low back disorder.  He contends that this condition is the 
result of injuries he sustained during his active duty period 
of service.

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the veteran's claim herein.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

If arthritis manifested to a degree of 10 percent or more 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

Historically, the veteran served in the Army from January 
1997 to November 1999.  A review of his service medical 
records revealed multiple treatments for low back pain.  A 
treatment report, dated in February 1997, revealed complaints 
of low back pain for the past two weeks, with pain over the 
L3-L4 paraspinal muscles.  The report concluded with a 
diagnosis of lumbar strain.  A treatment report, dated in 
June 1997, noted a diagnosis of lumbar strain following an 
automobile accident.  Subsequent treatment reports, dated in 
August 1997, noted his complaints of ongoing low back pain.  
The reports concluded with diagnoses of mild contusion and 
low back pain.  The veteran's separation examination, 
performed in September 1999, noted findings of scoliosis on 
X-ray examination of the spine.  A treatment report, dated in 
October 1999, noted that the veteran fell off the back of a 
truck while unloading chairs and landed on his back.  

In August 2000, the veteran filed a claim seeking, in part, 
service connection for a low back condition.  A VA general 
physical examination, conducted in November 2000, noted his 
complaints of ongoing back pain following his inservice 
injury while unloading a truck soon before his discharge from 
the service.  The veteran reported stiffness and tightness in 
his lower back.  He indicated that this condition is worsened 
with prolonged sitting or standing, or whenever he lifts 
heavy objects or lays down in certain ways.  X-ray 
examination of the lumbar spine was normal.  

In November 2002, a VA spine examination was conducted.  The 
report noted the veteran's complaints of low back pain with 
any movement and activities of daily living.  He reported low 
back pain at level 6 out of 10, and as high as 8 out of 10 in 
the early morning hours.  Physical examination revealed a 
reduced range of motion in his lumbar spine, and pain with 
backward extension.  

In February 2004, the veteran underwent his third and most 
recent VA examination of the spine.  Physical examination of 
the spine revealed some tenderness on palpation and muscle 
spasms.  Range of motion of the lumbar spine was reduced upon 
extension.  X-ray examination of the lumbar spine revealed no 
abnormality, and that lumbar lordosis was maintained.  The 
report concluded, in part, with a diagnosis of lumbar strain 
with mild functional loss of range of motion due to pain.
The VA examiner further opined that the veteran's present 
lumbar strain was unlikely related to his inservice 
"conditions/fall" as he has no bony abnormalities and his 
strain is likely related to acute muscular spasms.

A review of the veteran post service treatment records, dated 
from November 2000 through June 2005, revealed complaints of 
and treatment for low back pain.
Treatment reports, dated from 2002 to 2003, noted the 
veteran's complaints of low back pain.  A treatment report, 
dated in February 2002, noted his complaints of chronic back 
pain, usually in the lower back, since his inservice injury 
in 1997.  The report concluded with an assessment of chronic 
back pain, and the veteran was prescribed pain medications.  
A May 2003 treatment report noted the veteran's complaints of 
neck and back pain for years, and that he was taking pain 
medications for this condition.  A November 2004 treatment 
report noted that the veteran arrived by ambulance with 
complaints of back pain.

Despite the VA medical opinion offered in this case, the 
Board cannot reasonably disassociate the veteran's current 
low back disorder, diagnosed as lumbar strain, from his 
active military service.  In making this determination, the 
Board points out that the VA examiner's February 2004 opinion 
is conclusionary in its findings, and fails to provide a 
complete history for the veteran's low back disorder.  The 
Board further notes that the opinion is based upon an 
incomplete record as will be discussed in the remand section 
below.

On the other hand, the veteran's service medical records 
revealed multiple incidents of treatment for low back pain.  
Following his discharge from the service, the record reflects 
ongoing complaints of and treatment for a low back disorder.  
Under these circumstances, and resolving the benefit of the 
doubt in the veteran's favor, service connection for the 
veteran's current low back disorder, diagnosed as lumbar 
strain, is granted.

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326 (2005).  Since, however, this 
decision represents a full grant of the benefit sought, a 
discussion of the compliance with these requirements is 
unnecessary, and any notice regarding the effective date of 
the award of benefits can be addressed by the RO when 
implementing this decision.  


ORDER

Service connection for lumbar strain is granted.


REMAND

There is a substantial amount of medical evidence of record, 
including VA medical treatment records (dated from 2003 to 
2005), which was received subsequent to the issuance of the 
RO's May 2004 supplemental statement of the case and has not 
previously been considered by the RO in adjudication.  There 
is no waiver of RO consideration in the first instance of 
record.  Thus, the Board must return the case to the RO for 
consideration of the additional evidence and issuance of a 
supplemental statement of the case.  See 38 C.F.R. § 19.31. 

Under these circumstances, the RO should seek to obtain the 
veteran's updated treatment records.  In addition, given the 
passage of time since his last VA examination, as well as the 
veteran's allegations herein of a worsening conditions, the 
Board concludes that new VA examinations musts be performed 
in order to evaluate the current level of severity of the 
veteran's post concussion headaches and his cervical and 
thoracic spine disorders.  38 U.S.C.A. § 5103A(d) (West 
2002); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the appeal is REMANDED for the following action: 

1.  The RO should have the veteran 
identify all sources of VA and non-VA 
treatment for his service-connected post 
concussion headaches and cervical and 
thoracic spine disorders since July 2005.  
The RO should then obtain copies of 
related medical records which are not 
already in the claims folder file.  

2.  Thereafter, the RO should schedule 
the veteran for examination to determine 
the severity of impairment caused by his 
service-connected spine disorders 
(residuals of injury to cervical spine, 
C5-C6 with neck pain; and residuals of 
injury to thoracic spine with slight 
compression deformity at T7-T8). The 
claims file, along with all additional 
evidence obtained pursuant to the 
instructions above, should be made 
available to and reviewed by the 
examiner(s). The examination report is to 
reflect that such a review of the claims 
file was made.

The examiner(s) should determine the 
severity of impairment caused by the 
veteran's service-connected cervical and 
thoracic spine disorders.  All indicated 
tests and studies, to include x-rays and 
other diagnostic procedures deemed 
necessary, should be conducted.  

In addition, after reviewing the 
veteran's complaints and medical history, 
the examiner should render an opinion, 
based upon his or her best medical 
judgment, as to the extent to which the 
veteran experiences functional 
impairments, such as weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, etc.  The 
extent of any neurological impairment 
also should be described.  

3.  The RO should then schedule the 
veteran for a VA neurological examination 
to determine the current severity of his 
service-connected headaches.  The claims 
file must be made available to the 
examiner for review of the veteran's 
pertinent medical history.  All studies 
deemed appropriate should be performed 
and all findings should be set forth in 
detail.  The frequency and duration of 
attacks and description of level of 
activity the veteran can maintain during 
attacks should be noted.  The examiner 
should specifically comment on whether 
the veteran's headaches occur with 
characteristic prostrating attacks on an 
average of: (a) less than one in two 
months over the last several months; (b) 
one in two months over the last several 
months; (c) once a month over the 
previous several months; or (d) very 
frequent completely prostrating and 
prolonged attacks productive of severe 
economic inadaptability. 

4.  Thereafter, the RO should re-
adjudicate the issues of (1) entitlement 
to an increased disability rating in 
excess of 20 percent for residuals of 
injury to cervical spine, from November 
6, 1999 to February 22, 2004; (2) 
entitlement to an increased disability 
rating in excess of 40 percent for 
residuals of injury to cervical spine, 
since February 23, 2004, to include the 
issue of entitlement to an effective date 
for said rating earlier than February 23, 
2004; (3) entitlement to an increased 
initial disability rating in excess of 10 
percent for residuals of injury to 
thoracic spine with slight compression 
deformity at T7, T8; and (4) entitlement 
to an increased initial disability rating 
in excess of 10 percent for post 
concussion headaches; considering all of 
the additional evidence received since 
its July 2003 supplemental statement of 
the case.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


